Title: Pennsylvania Assembly: Reply to the Governor, 16 June 1755
From: Pennsylvania Assembly
To: 


Calling on the neighboring colonies for supplies, General Braddock, who was about to begin his march westward from Fort Cumberland, asked Governor Morris on May 24, 1755, to forward “with all Diligence” Pennsylvania’s share of the artillery, ammunition, stores, and provisions he would need at Fort Duquesne, when he captured it, or for another “Place of Defence,” if the French should destroy Duquesne first. Morris accordingly summoned his Assembly into special session on June 13, and the next day reported the substance of Braddock’s appeal but, mindful of his experience with Sir Thomas Robinson’s letters in the spring (see above, V, 527–31), did not lay the text before them. Specifically Morris asked for a grant for the needed supplies, with a guard to convoy them; for measures to protect the back country, “by establishing a Militia, or otherwise,” from French and Indian raids behind the army; and for a law regulating the wages and hire of drivers, horses, and wagons, and the price of provisions, “that his Majesty’s Service may be carried on at a reasonable and moderate Expence, and private Men not left at Liberty to impose upon the Publick.” The House drafted an appropriation bill and one regulating horse and carriage hire, but over the question of Braddock’s letter they immediately began an argument. They asked to see it, since Morris had cited its contents as the reason for calling them together; he, with the Council’s approval, in turn demanded prior assurance that it would not be published, though he did say he would show it to any committee the House might name for the purpose. The Assembly appointed Evan Morgan, Franklin, William Callender, and James Burnside to draft the Assembly’s answer, which was sent to the governor on June 16, and is printed here.
Morris replied on June 21. After asserting his right as governor (which the Assembly had not questioned) to call them into session whenever he thought proper and to make his speeches or messages sufficient grounds for action, he declared that Braddock’s letter contained “several Matters I thought improper to publish to the World,” explained why he would not trust the House with it without prior assurances — “a Promise of the House, signified by a Message, either verbal or otherwise, is what I expect — and whenever you will give it, the Letter you desire shall be laid before you.” Joseph Fox, Franklin, and Callender were named on June 24 to draft a rejoinder. It was read, approved, and carried to the governor on June 27. The House adjourned on June 28 until September 1, but because of Braddock’s defeat it was called again into special session on July 23.
 
May it please the Governor,
[June 16, 1755]
It has always been the Custom in this Province, when the Assemblies have been called by our Governors on Occasion of Letters received, to communicate such Letters to the House for their Consideration.
To give a Committee of the House a Sight of such Letters, does not seem to us sufficient; for if the Letters are to be the Foundation of any important Step to be taken by the Assembly, we think they should lie before the House, to be read as often as is necessary to a thorough Understanding of the Matters they contain or require.
We know not what Assurances the Governor expects us to give, that the General’s Letter shall not be printed, nor what will be satisfactory; nor are we inclined to give any Assurances of the Kind, till we see the Letter; nor do we think any previous Assurances necessary, being certain that the Prudence of the House will be sufficient to prevent the Publication of any Thing that is unfit for the Publick View.
And since the Importance of the Contents of that Letter is given by the Governor, as the Reason of his hasty calling us together at this unseasonable Time of the Year, and as we cannot take the Letter into Consideration without seeing it, we hope he will not, by starting new Methods of Proceeding, and engaging us in trivial Disputes, any longer obstruct or delay the Publick Service.
